SENTENCIA
El 30 de enero de 1992 cuatro (4) jóvenes fueron asesi-nados y sus cuerpos encontrados en la carretera Núm. 1, sector La Muda de Guaynabo. Por estos hechos delictivos se presentaron acusaciones contra José Raúl Trinidad y Lester Tomás Hernández Cátala, por asesinato y otros de-litos, y contra la recurrida, Julia León Cortijo, por el delito de encubrimiento.
Una vez concluida la presentación de la prueba de cargo, la defensa solicitó la absolución perentoria de la acu-sada, moción que fue declarada sin lugar. Dejado el caso en manos del Jurado, éste encontró a León Cortijo culpable del delito de encubrimiento. Acto seguido, la defensa repro-dujo la moción de absolución perentoria antes de que se dictara la sentencia. En esta ocasión, el Tribunal Superior, Sala de San Juan, declaró con lugar la moción, dejando sin efecto el veredicto de culpabilidad rendido por el Jurado.
Luego del examen y análisis de la prueba presentada en este caso, la mayoría de los integrantes de este Tribunal concluyen que la resolución de la cual se recurre debe ser confirmada. En vista de ello, se dicta sentencia para confir-mar la resolución del antiguo Tribunal Superior de Puerto *395Rico, Sala de San Juan, por la cual decretó la absolución perentoria de la recurrida Julia León Cortijo al amparo de la Regla 135 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, vigente.
Así lo pronunció, manda el Tribunal y certifica la Secre-taria del Tribunal Supremo. El Juez Presidente Señor An-dréu García emitió una opinión de conformidad, a la cual se han unido la Juez Asociada Señora Naveira de Rodón y el Juez Asociado Señor Hernández Denton. Los Jueces Aso-ciados Señores Fuster Berlingeri y Corrada Del Río concu-rrieron sin opinión escrita. Los Jueces Asociados Señores Negrón García y Rebollo López han emitido sendas opinio-nes disidentes.
(Fdo.) Isabel Llompart Zeno

Secretaria del Tribunal Supremo

— O —
Opinión de conformidad emitida por el
Juez Presidente Se-ñor Andréu García,
a la cual se unen la Juez Asociada Señora Naveira de Rodón y el Juez Asociado Señor Her-nández Denton.
El 30 de enero de 1992 cuatro (4) jóvenes fueron asesi-nados y sus cuerpos encontrados en la carretera Núm. 1, sector La Muda de Guaynabo. Por estos hechos delictivos se presentaron acusaciones contra José Raúl Trinidad y Lester Tomás Hernández Cátala por asesinato y otros de-litos, y contra la recurrida, Julia León Cortijo, por el delito de encubrimiento.
Una vez concluida la presentación de la prueba de cargo, la defensa solicitó la absolución perentoria de la acu-sada, moción que fue declarada sin lugar. Dejado el caso en manos del Jurado, éste encontró a León Cortijo culpable del delito de encubrimiento. Acto seguido, la defensa repro-*396dujo la moción de absolución perentoria antes de que se dictara la sentencia. En esta ocasión, el Tribunal Superior, Sala de San Juan, declaró con lugar la moción, dejando sin efecto el veredicto de culpabilidad rendido por el Jurado.
Inconforme, el Ministerio Público solicita la revisión de la resolución emitida por el Hon. José A. Torres Caraballo, mediante la cual absolvió perentoriamente a la recurrida. Expedido el auto de certiorari, el Tribunal ha dictado una sentencia hoy para confirmar dicha resolución. A continua-ción expondremos las razones por las cuales estamos con-formes con la sentencia dictada.
HH
Una moción de absolución perentoria procede cuando la prueba presentada en el juicio “fuere insuficiente para sos-tener una convicción”, según lo dispuesto en la Regla 135 de Procedimiento Criminal, 34 L.P.R.A. Ap. II. Esta regla establece, en lo pertinente, que:
... El tribunal a instancia propia o a instancia de un acusado decretará su absolución perentoria en uno o varios cargos de la acusación o denuncia luego de practicada la prueba de una o de ambas partes si la misma fuere insuficiente para sostener una convicción por ese cargo o cargos. 34 L.P.R.A. Ap. II, R. 135.
Recientemente, en Pueblo v. Colón, Castillo, 140 D.P.R. 564 (1996), tuvimos la oportunidad de abundar sobre el alcance y los propósitos de la moción de absolución perentoria. En esa ocasión aclaramos que existe suficiencia de prueba, en materia de absolución perentoria, cuando un Jurado razonable, adoptando la prueba de cargo, podría hallar culpable al acusado más allá de duda razonable.
Para llegar a esta determinación de suficiencia se re-quiere, en primer lugar, que el tribunal se cerciore de que el Ministerio Público haya aducido prueba, directa o cir-cunstancial, de todos los elementos del delito imputado. Ahora bien, destacamos que el Estado no puede derrotar *397una moción de absolución perentoria con tan sólo aducir el menor indicio de cualquier prueba de cargo.
Para poner al Jurado en posición de deliberar sobre la culpabilidad de un acusado, también se requiere que la prueba de cargo sea susceptible de ser creída, esto es, que como cuestión de derecho, permite ser sometida a un aná-lisis de credibilidad.
En fin, la absolución perentoria persigue evitar que un ciudadano sea convicto sin el rigor que nuestro ordena-miento exige, una vez el tribunal se convence de que la prueba no puede rebasar las dudas que necesariamente habría de tener una persona razonable sobre la culpabili-dad del acusado.
Aclarados estos principios, corresponde inicialmente de-finir los elementos del delito de encubrimiento, para luego examinar si, como aduce el Ministerio Público, la prueba presentada en el juicio cumple con el grado de suficiencia requerido para derrotar una moción de absolución peren-toria; es decir, si se desfiló prueba de todos los elementos del delito, susceptible de ser creída, con la que el Jurado podía encontrar a la recurrida culpable más allá de duda razonable.
HH 1 — 1
El encubrimiento se encuentra definido en el Art. 36 del Código Penal, 33 L.P.R.A. see. 3173,(1) y tipificado como delito en el Art. 236 del Código Penal, 33 L.P.R.A. see. 4432, el cual dispone, en lo pertinente, que incurre en el delito de encubrimiento “[t]oda persona que con conoci-miento de la ejecución de un delito ocultare al responsable *398del mismo o procurare la desaparición, alteración u oculta-ción de prueba para eludir la acción de la justicia”.
Como delito contra la función judicial, el delito de encu-brimiento persigue sancionar la conducta intencional y es-pecífica de todo sujeto que ayude a una persona que ha delinquido a eludir la acción de la justicia. Pacheco v. Vargas, Alcaide, 120 D.P.R. 404, 413 (1988). El acto antijurí-dico se puede concretizar en cualquiera de sus dos (2) mo-dalidades, ya sea al ocultar al responsable del delito o al procurar la desaparición, alteración u ocultación de la prueba. No podemos perder de vista que para que una persona responda por el delito de encubrimiento debe haber conocido la comisión del delito con posterioridad a su ocurrencia. De lo contrario, si hubiese acordado previa-mente su participación, su responsabilidad criminal no se-ría en calidad de encubridor, sino de coautor.
En síntesis, para que se configure el delito de encubri-miento es necesario que el sujeto: (1) tenga conocimiento de la comisión de un delito con posterioridad a su ocurren-cia; (2) oculte al autor del delito o procure la desaparición, alteración u ocultación de la evidencia; (3) con el propósito de ayudar al autor del delito a eludir la acción de la justicia. D. Nevares-Muñiz, Derecho Penal Puertorriqueño: Parte General, Hato Rey, Inst. Desarrollo del Derecho, 1983, pág. .300.
h-H HH HH
El Ministerio Público presentó a tres (3) testigos para probar los cargos por encubrimiento. En primer lugar, tes-tificó Pedro Reynoso Esquilín, único sobreviviente de la masacre. Este describió cómo él, junto a sus compañeros, robaron a punta de revólver un vehículo de motor, marca Honda Accord (T.E. de 25 de octubre de 1993, págs. 15-17), y que luego se encontraron con Mario Jorge de León, hijo de la recurrida, por lo que decidieron llevar el vehículo a *399casa de Mario para desmantelarlo. íd., pág. 22. Declaró que una vez comenzaron a desmantelar el vehículo, Mario y su grupo abrieron fuego contra el grupo que había robado el automóvil. íd., pág. 24. Narró la forma en que brincó una veija adyacente a la marquesina, pudiendo así escapar y sobrevivir a la masacre. íd., pág. 25.
Describió cómo Julia León Cortijo se asomó desde un lugar cercano a la marquesina unos cinco (5) minutos antes de iniciada la balacera. T.E. de 25 de octubre de 1993, pág. 27, y T.E. de 26 de octubre de 1993, pág. 108. Indicó que al ésta preguntarle a su hijo lo que sucedía, éste le ordenó que entrara a la casa y ella así lo hizo. T.E. de 25 de octubre de 1993, pág. 27.
Como segundo testigo de cargo declaró Angel L. Negrón Meléndez, Agente del Cuerpo de Investigaciones Crimina-les (C.I.C.) que investigó el crimen y diligenció una orden de allanamiento a la casa de Mario, donde se levantó considerable evidencia (T.E. de 27 de octubre de 1993, págs. 57-64) y se descubrió que las paredes de la marquesina habían sido cubiertas recientemente con masilla para ocul-tar los impactos de bala. íd., pág. 60. Aclaró que León Cor-tijo vivía en la casa contigua a la casa de Mario (íd., pág. 55) y que fue en la residencia de la recurrida donde consi-guió la llave para entrar en casa de Mario. íd., págs. 56-57. Expuso que citó a la recurrida a una entrevista informal, a la cual compareció en compañía de su hija. Añadió que al preguntarle sobre los hechos bajo investigación, ésta de-claró que no sabía nada ni había escuchado nada. íd., pág. 65.(2)
*400Por último, el Ministerio Público presentó el testimonio de Lester Tomás Hernández Cátala, testigo ocular quien hizo alegación de culpabilidad por los hechos de este caso. T.E. de 28 de octubre de 1993, pág. 234. Declaró haber visto a León Cortijo asomarse a la marquesina minutos antes de los disparos. íd., pág. 286. Narró como después de la matanza colocaron los cadáveres en el interior del Honda Accord. Id., págs. 230-231. Atestiguó, además, ha-ber observado a Rosita, hermana de Mario e hija de la re-currida, limpiar la marquesina con una manguera y que *401León Cortijo se encontraba dentro de la casa mientras esto ocurría. íd., pág. 232.
IV
Según surge de la prueba de cargo presentada, el caso del Ministerio Público se cimenta, primordialmente, sobre el testimonio del agente Negrón Meléndez, a los efectos de que al entrevistar a la recurrida ésta aseguró no saber ni haber escuchado nada, y sobre el testimonio de Hernández Cátala, quien declaró que la recurrida se encontraba den-tro de la casa de Mario mientras su hija limpiaba la mar-quesina con una manguera. Debemos aclarar que, contra-rio a la contención del Ministerio Público en su alegato, Hernández Cátala no testificó haber visto a la recurrida limpiar la marquesina con su hija, sino que la situó dentro de la residencia mientras esto ocurría.
Confiriéndole entero crédito a la prueba de cargo, de la cual se podría deducir que la recurrida conocía algo de los sucesos delictivos en cuestión, procede examinar si el me-ramente negar conocimiento de los hechos al agente Ne-grón Meléndez configura, sin más, el delito de encubri-miento.
De entrada debemos reconocer que, conforme a su sen-tido gramatical, el verbo ocultar reviste dos (2) acepciones: una positiva y otra negativa u omisiva. La modalidad po-sitiva consiste en realizar una acción dirigida a esconder, tapar o disfrazar, mientras que la acepción negativa se conforma cuando se omite decir lo que se sabe. J. Córdova Roda y G. Rodríguez Mourullo, Comentarios al Código Penal, Ira reimp., Barcelona, Ed. Ariel, 1976, T. 1, pág. 926; P. Gómez Pavón, El encubrimiento: artículos 17 y 18 del Código Penal, Madrid, Ed. Trivium, 1988, págs. 84-85; C. Creus, Derecho Penal, 2da ed., Buenos Aires, Ed. Astrea, 1988, T. 2, págs. 352-353.
Ahora bien, Gómez Pavón nos aclara que si bien “gra-*402maticalmente ocultar puede revestir las dos formas antes indicadas, conviene analizar si esto es posible dentro” del estatuto penal. Gómez Pavón, op. cit., pág. 84. En este con-texto, Rodríguez Mourullo señala que “[piara que la omi-sión sea penalmente relevante y pueda fundamentar una responsabilidad a título de encubrimiento, será preciso que sobre el sujeto pese un específico deber jurídico de obrar”. (Escolio omitido.) Córdova Roda y Rodríguez Mourullo, op. cit., pág. 927. En igual sentido se expresa Gómez Pavón al señalar que “la omisión podrá considerarse como forma de ocultación siempre que un previo deber jurídico imponga una determinada actividad”. Véanse: Gómez Pavón, op. cit., pág. 85; E. Cuello Calón, Derecho Penal, 14ta ed., Barcelona, Ed. Bosch, 1975, T. II, Vol. 1, pág. 672; F. Puig Peña, Derecho Penal, 5ta ed., Barcelona, Eds. Deseo, 1959, T. II, Vol. 2, pág. 292; C. Conde-Pumpido Ferreiro, Encu-brimiento y receptación: Ley de 9 de mayo de 1950, Barcelona, Ed. Bosch, 1955, págs. 258-262; Creus, op. cit. Véase, además, M.C. Bassiouni, Substantive Criminal Law, Illinois, Charles C. Thomas Pub., 1978, págs. 165-166.
Nuestro Derecho Penal no reconoce como conducta pu-nible la omisión de dar cuenta a las autoridades públicas de un delito cuando se adviene en conocimiento de su comisión. Por consiguiente, en vista de que en Puerto Rico no existe un deber específico de obrar, no es posible incu-rrir en encubrimiento por conducta omisiva, o sea, por guardar silencio sobre una conducta delictiva conocida.
Recordemos que el principio de legalidad proscribe ins-tar una acción penal contra persona alguna por hechos que no estén expresamente definidos como delito, al igual que prohíbe la creación de delitos, penas o medidas de seguri-dad por analogía. Art. 8 del Código Penal, 33 L.P.R.A. see. 3031. Esto no excluye que, en ciertas circunstancias y bajo juramento, una persona pueda ser compelida a divulgar información sobre un delito, sujeto a lo provisto en el Có-*403digo Penal en torno al delito de perjurio. 33 L.P.R.A. see. 4421.
Como establecimos previamente, para incurrir en el de-lito de encubrimiento debe mediar la intención específica de ayudar al autor de un delito a eludir la acción de la justicia. En vista de su naturaleza específica, para configu-rar este elemento se requieren actos de los cuales se pueda inferir claramente el propósito de asistir a un sujeto en evadir la justicia.
A diferencia de los casos de desaparición o de alteración de la prueba —actos afirmativos en los cuales es palpable la intención de asistir al autor del delito— el ámbito de los interrogatorios plantea una situación particular que re-quiere de un examen cuidadoso del testimonio ofrecido para evaluar si de la manifestación se puede deducir esta intención específica. En este contexto, la intención se puede inferir de declaraciones en las que de modo afirmativo se presenta una coartada engañosa o se ofrece información falsa para despistar o desviar la atención de las autorida-des o para confundir la investigación. Sin embargo, cuando en un interrogatorio se niega, sin más, conocimiento sobre unos hechos delictivos, que se suponen conocidos, no se conforma el acto afirmativo que intima el delito de encubrimiento. La conducta pasiva, consistente en la mera negación de conocimiento, no es suficiente para demostrar esta intención específica de ayudar al autor del delito a evadir la justicia.
A estos efectos coincide la doctora Nevares-Muñiz al se-ñalar que para demostrar la intención de un ciudadano de ayudar al responsable de un delito a eludir la acción de la justicia, no basta con que el sujeto no haya informado a las autoridades la comisión de un delito o el nombre del pre-sunto autor, cuando éste se conoce. Es necesaria la ejecu-ción de actos adicionales como "ayudar al autor del delito principal a escapar, participar en actos dirigidos a desapa-*404recer la evidencia, ... dar información falsa a las autorida-des con el propósito de confundir la investigación”. (Enfasis suplido.) D. Nevares-Muñiz, Código Penal de Puerto Rico, revisado y comentado, 3ra ed. rev., Hato Rey, Ed. Inst. De-sarrollo del Derecho, 1995, pág. 377.
No podemos ignorar que como corolario del principio de legalidad, y en virtud del mandato constitucional sobre el debido proceso de ley, los estatutos penales deben ser in-terpretados restrictivamente, resolviendo toda duda en favor del acusado. Pueblo v. De León Martínez, 132 D.P.R. 746 (1993); Pueblo v. Rodríguez Jiménez, 128 D.P.R. 114 (1991); Pueblo v. Arandes de Celis, 120 D.P.R. 530, 538 (1988); Pueblo v. Vargas, Alcaide, supra, pág. 409; Pueblo v. Ríos Nogueras, 114 D.P.R. 256, 260 (1983); Pueblo v. Uriel Álvarez, 112 D.P.R. 312 (1982).
A modo comparativo, y con carácter persuasivo, nos per-catamos de que son pocas las jurisdicciones que se han enfrentado a una situación fáctica similar a la del caso de marras.(3) De hecho, los tratadistas de orientación civilista que hemos consultado no contemplan tal situación al co-mentar sobre el delito de encubrimiento. Véanse: M. Jaén Vallejo y otros, Código Penal Comentado, Madrid, Eds. Akal, 1990, págs. 125-129; Gómez Pavón, op. cit.-, Creus, op. cit., págs. 351-357; J.M. Rodríguez Devesa, Derecho Penal español: parte general, 8va ed., Madrid, Artes Gráficas Carasa, 1981, págs. 828-838; Cuello Calón, op. cit., págs. 672-673 y 681-685; C. Fontán Balestra, Tratado de Dere-*405cho Penal: parte especial, 2da ed., Buenos Aires, Ed. Abe-ledo-Perrot, 1980, T. VII, págs. 439-475; Rodríguez Mouru-11o, op. cit., págs. 898-947; A. Quintano Ripollés, Curso de Derecho Penal, Madrid, Ed. Rev. Der. Privado, 1963, Vol. I, págs. 251-254; Puig Peña, op. cit., págs. 287-297; Conde-Pumpido Ferreiro, op. cit.; S. Soler, Derecho Penal Argen-tino, 3era reimp., Buenos Aires, Ed. TEA, 1956, págs. 268-286.
En cambio, algunas jurisdicciones estatales de Estados Unidos han considerado este supuesto y sirven de apoyo a nuestra posición, sosteniendo abrumadoramente que la mera negación de conocimiento de los hechos no es sufi-ciente para probar la intención específica de ayudar al autor del delito a evadir la acción de la justicia.
En Stephens v. State, 734 P.2d 555 (Wyo. 1987), el Tribunal Supremo del estado de Wyoming se enfrentó a una situación análoga a la del caso de marras. Stephens había sido informado de la comisión de un delito por su autor. Cuando los oficiales de la Policía lo interrogaron al res-pecto, Stephens negó tener conocimiento de los sucesos de-lictivos por los cuales se le interrogaba. Sin embargo, quince (15) minutos después, la Policía confrontó a Stephens con información que había ofrecido su novia, por lo que cambió su testimonio y admitió que conocía los sucesos. En vista de lo anterior, se presentaron cargos en su contra por encubrimiento y resultó convicto. El Tribunal Supremo de Wyoming revocó la convicción y, a tales efec-tos, aclaró:
... merely denying knowledge of the principal’s involvement in a crime will not give rise to a charge of accessory after the fact. ... A mere denial of knowledge is to be differentiated from an “[a]ffirmative statement of facts tending to raise any defense for (the principal), or a statement within itself indicating an effort to shield or protect (the principal).” ... Such an affirmative statement would be such as supplying a false alibi. This amounts to more than passive nondisclosure. ... *406In the case here, appellant did nothing more than passively deny knowledge of Van Buren’s involvement in the burglary. Stephens v. State, supra, pág. 557.
De igual modo se ha expresado el Tribunal Supremo del estado de Oregon en State v. Clifford, 502 P.2d 1371 (Or. 1972). El peticionario había conversado con un sujeto lla-mado Wright, quien previamente había asesinado a dos (2) personas y secuestrado a un niño. La policía le preguntó a Clifford si había visto a Wright o al niño, a lo que éste respondió en la negativa. Clifford fue acusado y convicto por el delito de encubrimiento. Al revocar, el Tribunal Supremo de Oregon realizó una exégesis del delito de encu-brimiento en el derecho común anglosajón. Conforme a este análisis, manifestó:
... The examples describing criminal conduct uniformly consist of an affirmative act from which the intention to aid an offender to escape arrest, conviction or punishment is obvious. None of the examples indicate that a mere denial of knowledge of the whereabouts of an offender at some time in the past would amount to accessorial conduct. State v. Clifford, supra, pág. 1374.
De otra parte, en Tipton v. State, 72 S.W.2d 290 (1934), el Tribunal de Apelaciones Criminales del estado de Texas, ante hechos parecidos, estableció:
... The record before us reveals no more than that, upon being questioned by the officers concerning the death of the deceased, the witness stated to them that she knew nothing about the matter, notwithstanding appellant had previously stated to her that he had killed a man in Comanche. This statement was not an affirmative statement of facts tending to raise any defense for appellant, or a statement within itself indicating an effort to shield or protect appellant. Tipton v. State, supra, pág. 293.
Esta decisión fue reafirmada en Findley v. State, 378 S.W.2d 850, 852 (1964).
Asimismo se ha pronunciado el Tercer Distrito del Tribunal de Apelaciones de Illinois, al expresar en People v. Hammond, 573 N.E.2d 325, 331 (1991): "... an affirmative *407act, beyond the mere failure to come forward with information, and beyond even an affirmative denial of knowledge of any information, is required to render one liable.” (Citas omitidas.) Véase, además, People v. Thomas, 556 N.E.2d 721 (1990).
Incluso en California, de donde proviene nuestro delito de encubrimiento y donde, a diferencia de Puerto Rico, no es un principio rector la interpretación restrictiva de los estatutos penales,(4) se requiere un acto afirmativo como, por ejemplo, presentar una coartada engañosa, indicativa del propósito de desviar la atención de las autoridades y de asistir al autor de un delito a evadir la justicia. People v. Duty, 74 Cal.Rptr. 606, 609 (1969).
En resumen, somos de la opinión que para que pueda quedar configurado el delito de encubrimiento, según se define en el Art. 36 de nuestro Código Penal, supra, se requiere establecer más allá de duda razonable la comisión por parte del imputado de aquellos actos que conduzcan claramente al propósito de asistir al autor de un delito a eludir la acción de la justicia. Por lo tanto, cuando en un interrogatorio conducido en la etapa investigativa de un crimen se niega, sin más, el conocimiento de hechos delic-tivos que se suponen conocidos, no se conforma el acto afir-mativo que demuestra la intención específica de ayudar al autor del delito a evadir la acción penal.
V
Es preciso destacar que el delito de encubrimiento no es un delito de resultado, sino uno de conducta. Es decir, el hecho de que los responsables del delito principal se bene-ficien del silencio de una persona, no convierte a esta úl-tima en encubridora.
*408Debemos recordar que, como máximos intérpretes de la ley, no podemos prescindir del análisis metódico de todos los elementos del delito, conforme a los hechos específicos de cada caso. Para encontrar a una persona incursa en conducta constitutiva de delito, resulta indispensable que concurran todos los elementos del tipo.
Tampoco podemos perder de perspectiva que, aunque un testimonio falso puede servir para configurar el delito de encubrimiento, no todo testimonio falso constituye una conducta encubridora. Esto no implica que la mentira queda impune en nuestro estado de derecho. Todo lo con-trario, dentro del esquema formulado y aprobado por la Rama Legislativa se trata con especial rigor el testimonio falso ofrecido a las autoridades competentes. El delito de perjurio, que tipifica esta conducta, dispone una pena fija diez (10) veces mayor que la dispuesta para el delito de encubrimiento cuando el delito principal cometido sea me-nos grave, y tres (3) veces mayor cuando el delito principal cometido sea grave. Art. 225 del Código Penal, 33 L.P.R.A. see. 4421.
VI
Según reveló el agente Negrón Meléndez, León Cortijo se limitó a decir que no sabía ni había escuchado nada, sin ofrecer información conducente a desviar la atención de la Policía o confundir la investigación. Esta conducta pasiva, por sí sola, no presupone una intención específica de ayu-dar a los autores del delito a eludir la acción de la justicia. Más bien, es una conducta demostrativa de un interés personal en mantenerse al margen y no verse involucrada en un proceso criminal. En ausencia de un acto afirmativo, no podemos concluir que su conducta responde al propósito de asistir a los autores del delito a evadir la justiciad(5)
*409Ante la ausencia de prueba sobre uno de los elementos del delito de encubrimiento —la intención específica de asistir al autor del delito a eludir la acción de la Justicia— procede que confirmemos la resolución del tribunal de ins-tancia por medio de la cual se absolvió perentoriamente a León Cortijo.
De un análisis sereno y ponderado de la transcripción de la evidencia, y con el beneficio de los alegatos de las partes, es evidente que no procede reinstalar el veredicto del Jurado, por estar éste basado en prueba insuficiente, especulativa e hipotética. Ni siquiera nos encontramos ante prueba circunstancial que dé cabida a inferencias razonables.
En vista de los fundamentos expuestos anteriormente, consignamos nuestra conformidad con la sentencia dictada por este Tribunal hoy, mediante la cual se confirma la re-solución del antiguo Tribunal Superior, Sala de San Juan, que decretó la absolución de la recurrida.
— O —

 El Art. 36 del Código Penal, 33 L.P.R.A. see. 3173, dispone: “Se consideran encubridores los que para eludir la acción de la justicia con conocimiento de la comi-sión de un delito, sin haber tenido participación en el mismo como autores, ocultaren al responsable del delito o procuraren la desaparición, alteración u ocultación de evidencia.”


 A continuación reseñamos la parte pertinente del interrogatorio del Fiscal Michael Corona al agente Negrón Meléndez, según surge de la transcripción de la evidencia:
“P ¿Y qué transcurrió en esa entrevista?
“R Pues, en la entrevista se le informó a ella los motivos por el cual [sic] había sido citada, se le preguntó si ella sabía algo de esos hechos, si ella había escuchado algún tiroteo o disparo en el sitio. Y ella informó que no sabía nada, que ella no había escuchado nada.
“P ¿Usted le explicó la razón por [sic] la entrevista, usted le explicó en detalle?
*400“R Sí, señor.
“P ¿Qué fue lo que usted le explicó?
“R Bueno, yo le expliqué que nosotros teníamos información de que en la re-sidencia de su hijo, de Mario, había ocurrido un tiroteo donde habían ejecutado a cuatro personas. Le expliqué la fecha, la hora, le expliqué donde habían aparecido los cadáveres y en base a [sic] eso, pues, le pregunté si ella sabía algo de eso, si había escuchado y ella dijo que no sabía nada.
“P Dijo que no sabía nada.
“R Que no sabía nada, que no había escuchado nada, que no sabía nada.
“P ¿Y que no había escuchado nada?
“R No, señor.
“P ¿Usted la entrevistó en alguna otra ocasión, además de esa fecha 4 de octubre, perdón, el 4 de febrero, discúlpeme?
“R Sí, como ella nos informó que no sabía nada, que no había escuchado nada, pues, nosotros la citamos a ella para el siguiente día, para la oficina del Centro Metropolitano de Investigaciones y Denuncias con la idea de llevarla ante el [sic] fiscal Maritza Morales.
“P La idea de llevarla ante la fiscal Maritza Morales para fines ¿de qué?
“R Bueno, para fines de que ella prestara una declaración jurada haciendo constar de que ella no sabía nada del caso, de esa situación, del caso en sí, y que ella no había escuchado nada.
“P Y qué paso, ¿se logró citar la persona?
“R Sí, ella se citó, ella compareció.
“P ¿Qué pasó ese día?
“R Fue con el licenciado Cerezo y las circunstancias de que la fiscal Maritza Morales no estaba disponible, pues, no se le tomó la declaración jurada y se dejó ir.
“P ¿Se hizo alguna otra gestión de citarla?
“R No.
“P ¿Usted llegó a hablar con el licenciado Cerezo?
“R ¿Ese día?
“P Sí.
“R Sí, él estaba allí.
“P ¿Y de qué hablaron?
“R Le explicamos por qué ella había sido citada y, de hecho, él manifestó que ella no iba a declarar nada tampoco.” T.E. de 27 de octubre de 1993, págs. 66-67.


 Recurrimos a otras jurisdicciones para ver la manera en que han confrontado situaciones como la de autos, sin perder de perspectiva que nuestro principio de legalidad controla la interpretación de los estatutos penales y prohíbe crear estatu-tos por analogía.
Debemos recordar que nuestro Código Penal se ha beneficiado tanto de la tra-dición civilista como del derecho común anglosajón. De esta forma, ha recibido la influencia de fuentes civilistas como los proyectos de código penal elaborados en Argentina y Uruguay, así como de fuentes anglosajonas como el Código Penal Modelo del American Law Institute y el Código Penal de California. D. Nevares-Muñiz, Evolution of Penal Codification in Puerto Rico: A Century of Chaos, 51 Rev. Jur. U.P.R. 87, 134 (1982). Véase, además, D. Nevares-Muñiz, Análisis crítico del Código Penal de Puerto Rico, XXIV Rev. Jur. U.I.A. 5, 14 (1989).


 “The rule of common law, that penal statutes are to be strictly construed, has no application to this Code. All its provisions are to be construed according to the fair import of their terms, with a view to effect its objects and to promote justice.” 47 Cal. Penal Code Sec. 4, pág. 4 (1970).


 De un análisis sereno del testimonio vertido por el agente Negrón Meléndez en el juicio, no surge claramente cuáles eran los hechos que debía haber conocido la *409acusada cuando éste la entrevistó durante el curso de la investigación. Dicho testi-monio resulta sumamente vago a los fines de determinar específicamente cuál fue la información que se le requirió a ésta y cuáles fueron realmente los hechos que negó saber la acusada. Es probable que ésta realmente creyera que nada sabía de los hechos por no haberlos presenciado.
Esta probabilidad se fortalece por una total falta de profundidad en el interro-gatorio al que fue sometida la acusada durante la entrevista que le hiciera el men-cionado agente.
Mal puede decirse que la referida conducta por parte de la acusada tuvo el efecto de “ocultar al responsable del delito o de procurar la desaparición, alteración u ocultación de la prueba.